Citation Nr: 0500541	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than December 6, 
2000 for a grant of service connection for residuals of a 
left ankle fracture (including the question of whether a 
November 3, 1948 rating decision, which denied service 
connection for said disability, was clearly and unmistakably 
erroneous).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
assigned December 6, 2000 as the effective date for a grant 
of service connection for residuals of a left ankle fracture.  

In July 2004, appellant's motion for advancement on the 
docket was granted, on account of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).  In 
August 2004, the Board remanded the case to the RO for 
additional procedural development, including formal 
adjudication of an "inextricably intertwined" subissue 
involving whether a November 3, 1948 rating decision, which 
denied service connection for residuals of a left ankle 
fracture, was clearly and unmistakably erroneous.  In 
September 2004, the RO determined that said November 3, 1948 
rating decision was not clearly and unmistakably erroneous.  
See a September 2004 Supplemental Statement of the Case.  

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  A November 3, 1948 rating action denied service 
connection for a left ankle disability, on the grounds that 
an ankle disability was not clinically shown.  That rating 
decision's denial of said claim was consistent with the 
competent evidence then of record and the applicable 
statutory and regulatory provisions in effect at that time 
and constituted a reasonable exercise of rating judgment.  

2.  Appellant attempted to reopen said claim in written 
documents filed with VA in the 1980's.  However, no material 
clinical evidence was submitted.

3.  The earliest post-service clinical evidence of an ankle 
disability was not until June 2, 2000, when a left ankle x-
ray report documented ankle deformity from an old healed 
fracture.  

4.  An October 2001 rating decision granted service 
connection and assigned December 6, 2000 as the effective 
date for residuals of a left ankle fracture.  

5.  It was initially factually ascertainable that appellant 
had residuals of a left ankle fracture as of June 2, 2000.  


CONCLUSIONS OF LAW

1.  The unappealed November 3, 1948 rating action was not 
clearly and unmistakably erroneous in not granting service 
connection for a left ankle disability.  38 U.S.C.A. §§ 1110, 
7105 (West 2002); Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957; 38 C.F.R. § 2.1077 (1938-1946 Supp.); 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2004).

2.  The criteria for an effective date of June 2, 2000, but 
not earlier, for a grant of service connection for residuals 
of a left ankle fracture, have been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et seq. (West 2002)) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, it 
should be pointed out that in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA was not 
applicable to motions alleging clear and unmistakable error.

With respect to the earlier effective date appellate claim in 
question, it does appear that by an August 2004 letter, the 
RO has expressly satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed, particularly in light of the Board's decision 
herein allowing an earlier effective date for the disability 
at issue.

The evidentiary record includes service medical records, 
including a December 1945 service discharge examination 
report, relied upon by the agency of original jurisdiction in 
rendering the November 3, 1948 rating decision in question.  
The relevant evidence includes relevant rating decisions with 
notification letters, and other pertinent evidence for the 
period at issue prior to the December 6, 2000 effective date 
assigned by the RO for an award of service connection for 
residuals of a left ankle fracture.  In March 2001, the RO 
sought and obtained pertinent VA treatment records; and 
subsequent to the Board's remand, other additional VA records 
were obtained pursuant to appellant's August 2004 request.  
It is apparent to the Board that the appellant and his 
representative were knowledgeable regarding the evidentiary 
and procedural requirements for proving said claim at issue.  
See, in particular, the November 2002 Statement of the Case 
and September 2004 Supplemental Statement of the Case, which 
set out the applicable evidence, laws, regulations, and the 
reasons for denial of said claim.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on an earlier effective date claim, 
although a pre-adjudication VCAA notice was not provided in 
the instant case, Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Furthermore, appellant was provided a 
VCAA notice in 2004 after the enactment of the VCAA on the 
earlier effective date issue.  Appellant and his 
representative have not subsequently stated that there is any 
material evidence not currently of record that should be 
obtained.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said claim 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.  

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), Pt. II, 
par. III; Veterans Administration regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.  Since 
appellant was provided timely notification of said November 
3, 1948 rating decision in question and did not appeal said 
decision within the specified one-year period, that rating 
decision is final and may not be reopened, in the absence of 
new and material evidence or clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, an 
appellant must show that "Either the 
correct facts, as they were known at the 
time, were not before the adjudicator[,] 
or the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Also, "[i]f a 
claimant-appellant wishes to reasonably 
raise CUE[,] there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be CUE on 
its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet. App. 
at 314.  

A concurring opinion in Caffrey v. Brown, citing Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), explained that:

In short, Damrel did nothing more than 
synthesize the Russell test into three 
prongs, all of which must be satisfied in 
order to have CUE:
	(1) "[e]ither the correct facts, as 
they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

The operative facts are that appellant's service medical 
records did not include any complaints, findings, diagnoses, 
or history of a left ankle abnormality.  Although a December 
1945 service discharge examination report noted a history of 
a left ankle fracture with May 1944 hospital treatment in 
England, on clinical evaluation for any musculoskeletal 
defects, there were "no abnormalities noted."  Furthermore, 
the examining physician opined that the condition was not a 
"disability."  Based upon the service medical records, 
including that service discharge examination report, a 
November 3, 1948 rating decision denied service connection 
for a left ankle fracture as "not shown by the evidence of 
record."  Written notice of that November 3, 1948 rating 
decision was sent appellant later that month, which stated 
that an ankle condition was not shown by the evidence of 
record; and his appellate rights were provided.  

The pertinent laws and regulations in effect at the time of 
said November 3, 1948 rating decision in question included 
the following:   

The provisions of 38 C.F.R. § 2.1077 (1938-1946 Supp.) 
stated, in pertinent part:  Direct...service connection....  the 
payment of disability compensation...is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service....  

It is the conclusion of the Board that there was not clear 
and unmistakable error in the November 3, 1948 rating action, 
to the extent it denied service connection for a left ankle 
disability, since the evidentiary record at the time of that 
rating did not include any competent evidence of an ankle 
disability.  Even assuming that a left ankle fracture was 
sustained in service, no residual disability was clinically 
shown on service discharge.  The existing laws and 
regulations governing grants of direct service connection 
required (and still require) disability due to disease or 
injury, even though the injury involves a fracture.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); and 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The fact remains that at the time of said November 
3, 1948 rating action, there were no in-service clinical 
records documenting any residuals of a left ankle fracture or 
any other abnormality of that ankle.  To the contrary, the 
December 1945 service discharge examination clinically 
revealed no musculoskeletal defects and a medical opinion 
rendered at that time specifically stated that there was no 
disability manifested.  Additionally, there were no post-
service clinical records submitted prior to the November 3, 
1948 rating which would have rendered a different decision.  
As such, there was no left ankle disability to service 
connect at the time of said November 3, 1948 rating action.  

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim under the 
provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, 3.160(e) 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

After that last final November 3, 1948 rating decision, 
appellant, in various written documents dated in the 1980's, 
attempted to reopen a claim for entitlement to service 
connection for a left ankle fracture.  By an April 1989 
rating decision, the RO denied reopening of that claim and 
appellant was so notified in writing the following month.  
Appellant submitted a June 1989 letter, in which he arguably 
expressed disagreement with the adverse April 1989 rating 
decision.  The RO apparently did not construe this document 
as a Notice of Disagreement therewith and in a subsequent 
letter dated later that month, requested appellant to submit 
new and material evidence in order to reopen his claim.  
However, aside from a duplicative copy of said December 1945 
service discharge examination report, he did not submit any 
clinical evidence pertaining to his left ankle nor was there 
any post-service clinical evidence pertaining to the left 
ankle of record at that time.  

The earliest post-service clinical evidence indicative of a 
left ankle disability was not until June 2, 2000, when a VA 
computer-generated outpatient treatment report noted an in-
service history of a left ankle fracture and current 
complaints of lower leg pain, and a June 2, 2000 computer-
generated x-ray report specified that the left ankle was 
negative except for "deformity of the lateral malleolus from 
an old healed fracture."  On September 2001 VA orthopedic 
examination, a nurse practitioner noted that a March 12, 2000 
left ankle x-ray was negative, except for an old healed 
lateral malleolar fracture; and that the x-ray findings were 
"consistent with a fracture in 1944."  Since the claims 
folder does not include any March 12, 2000 left ankle x-ray 
report and the aforementioned June 2, 2000 left ankle x-ray 
report appeared just below a March 12, 2001 ankle x-ray 
report on the same computer-generated page, it appears that 
the nurse practitioner inadvertently misread the left ankle 
x-ray report date in question.  

An October 2001 rating decision granted service connection 
and assigned December 6, 2000 as the effective date for 
residuals of a left ankle fracture.  The RO apparently based 
this on a December 6, 2000 written statement received from 
appellant requesting service connection for said disability.  

In conclusion, since said November 3, 1948 rating decision, 
which denied service connection for a left ankle disability, 
is final, an earlier effective date may not be premised based 
on the evidence of record at the time of said rating 
decision.  With resolution of reasonable doubt in appellant's 
favor and liberal construction, it would appear that 
appellant attempted to reopen the left ankle service 
connection claim in the 1980's and that a timely Notice of 
Disagreement with an April 1989 rating decision, which denied 
reopening of said claim, was received by VA in June 1989.  
Thus, since that April 1989 rating decision was not final, a 
potential earlier effective date based on the evidence of 
record at the time of that rating decision would not have 
been precluded.  However, there was no competent evidence of 
any residuals of a left ankle fracture or other ankle 
disability until June 2, 2000.  Consequently, since the 
effective date of an award of disability compensation based 
on new and material evidence (other than service medical 
records) received after a final disallowance shall be the 
date of receipt of new claim or the date entitlement arose, 
whichever is later, an earlier effective date of June 2, 
2000, the date residuals of a left ankle fracture were 
initially factually ascertainable, is warranted.  An 
effective date earlier than June 2, 2000 would not be 
warranted, however, since it is axiomatic that an effective 
date for direct service connection cannot be assigned prior 
to date the disability was initially factually ascertainable.  
See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  


ORDER

A November 3, 1948 rating decision was not clearly and 
unmistakably erroneous in not granting service connection for 
a left ankle disability.  To this extent, the appeal is 
disallowed.

An effective date of June 2, 2000, but not earlier, for a 
grant of service connection for residuals of a left ankle 
fracture is granted.  To this extent, the appeal is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


